In the
                       Missouri Court of Appeals
                                Western District
PAMELA RANDEL,                              )
                                            )
              Respondent,                   )   WD77211 Consolidated with
                                            )   WD77416
v.                                          )
                                            )   OPINION FILED: May 19, 2015
CITY OF KANSAS CITY, MISSOURI,              )
                                            )
               Appellant.                   )

            Appeal from the Circuit Court of Jackson County, Missouri
                     The Honorable Robert M. Schieber, Judge

 Before Special Division: Cynthia L. Martin, Presiding Judge, Gary D. Witt, Judge and
                            Zel M. Fischer, Special Judge


      The City of Kansas City ("the City") appeals from the trial court's judgment

awarding Pamela Randel ("Randel") damages following a motorcycle accident on a state

highway entrance ramp. Randel alleged that a hydraulic fluid spill from a Missouri

Department of Transportation truck created a dangerous condition that the City failed to

warn her about, proximately causing her injuries. Because Randel failed to prove that the

dangerous condition was located on the City's property in the manner required to waive

sovereign immunity, the trial court's judgment is reversed. Pursuant to our authority
under Rule 84.14 to "give such judgment as the court ought to give," we enter judgment

in favor of the City.

                                Factual and Procedural Background1

         On April 9, 2011, a Missouri Department of Transportation ("MoDOT") truck

began leaking hydraulic fluid on an exit ramp from eastbound Interstate 70 to Paseo

Boulevard. The truck continued to leak as it traveled straight across and through two

signaled intersections at the base of the ramp for southbound and northbound lanes of

Paseo Boulevard and back up the entrance ramp for eastbound Interstate 70 where the

truck pulled over to the side of the road.

         Nearly three hours later, a motorcycle on which Randel was riding as a passenger

crashed on the entrance ramp for eastbound Interstate 70 from Paseo Boulevard. Randel

suffered serious injuries. At the time of the accident, no barricades prevented access to

the entrance ramp, and Randel's husband, the operator of the motorcycle, saw no police

officers or warnings about the spill. Randel's husband described the crash in a manner

that suggested he unexpectedly encountered a slick spot on the entrance ramp as he began

his acceleration to access the Interstate.

         Randel filed suit against the Missouri State Highways and Transportation

Commission ("the Commission") and the City. 2 The petition theorized premises liability


         1
           We view the facts in the light most favorable to the jury's verdict. Mengwasser v. Anthony Kempker
Trucking, Inc., 312 S.W.3d 368, 370 n.1 (Mo. App. W.D. 2010).
         2
           The petition also named John Doe Company as a defendant. Randel's petition alleged that an unnamed
company was "engaged in the business of removing or making safe dangerous spills that occur on roadways and/or
highways" and asserted that the unnamed company was negligent in that it did not promptly arrive to the scene to
clean up the hydraulic fluid spill. Less than a week before trial, Randel and the Commission filed a stipulation for
dismissal with prejudice. The stipulation provided that Randel was dismissing her claims against all defendants
other than the City. Thus, only Randel's claim against the City remained at trial, a fact that was recognized by the

                                                          2
based on the dangerous condition of hydraulic fluid on the roadway and alleged that both

public entities waived sovereign immunity pursuant to section 537.600.1(2).3

        Prior to trial, Randel settled with the Commission. Her case proceeded to trial

against the City. The uncontested evidence at trial established that the property where the

hydraulic fluid spilled (the exit ramp, the entrance ramp, and the intersections between

the two) was part of the state highway system owned by the Commission. Consistent

with this fact, Randel never claimed that the City owned all or any part of the property

where the hydraulic fluid spilled and instead claimed that the City assumed exclusive

control and possession over the property after the spill occurred. On this point, Randel's

evidence, viewed in the light most favorable to the verdict, established that the Kansas

City, Missouri Police Department ("KCPD") responded to the scene of the spill before

the accident and advised MoDOT personnel that they could leave. KCPD personnel

thereafter conducted traffic control in the area while the spill was being remediated, but

they failed to barricade the entrance ramp to Interstate 70 from Paseo Boulevard or

otherwise warn of the spill on that ramp.

        At the close of Randel's evidence, the City moved for a directed verdict. The City

argued that Randel failed to establish that the City waived its sovereign immunity. The

City argued that KCPD officers are not the City's agents and that the acts or omissions of

KCPD officers could not establish the City's exercise of exclusive control and possession

of the roadway as a matter of law. The City also argued that the accident occurred on a

trial court in its judgment, the caption of which designates the City as the lone defendant. We conclude that the
judgment from which the City appeals was final for the purpose of appeal, which alleviates the concerns present in
KAS Enterprises, Inc. v. City of St. Louis, 121 S.W.3d 262 (Mo. App. E.D. 2003).
          3
            All statutory references are to RSMo 2000 as supplemented unless otherwise indicated.

                                                         3
state highway and that, pursuant to the Missouri Constitution and state statutes, the

Commission has jurisdiction and control over state highways to the exclusion of any

other public entity. The trial court denied the City's motion for directed verdict. The

City proceeded with its evidence. At the close of all of the evidence, the City renewed its

motion for directed verdict. The trial court again denied the motion.

       Randel's case was submitted to the jury with a verdict director that required the

jury to find that at the time of Randel's accident, the City exercised "exclusive control and

possession" of the roadway where Randel's accident occurred; that the hydraulic fluid in

the roadway was not reasonably safe; that the City knew or could have known of the

condition but failed to use ordinary care to timely warn about the condition; and that

Randel was injured as a result. On the element of "exclusive control and possession,"

Randel's counsel emphasized in closing that though the property in question was owned

by the State, "[t]he police came and sent MoDOT home." Randel argued that in doing so,

the City assumed exclusive control and possession of the State's property, and that "it's

[not] MoDOT's fault for listening to the City when they came and took control of the

scene." The jury returned a verdict in favor of Randel and assessed damages at $499,080.

The trial court entered a judgment in accordance with the jury's verdict.

       The City filed several post-trial motions, including a motion for judgment

notwithstanding the verdict that, among other things, repeated the arguments made in the

City's motions for directed verdict. The trial court denied the City's post-trial motions.

       The City appeals.



                                              4
                                                         Analysis

         Although the City raises four points on appeal, its first point is dispositive.4 The

City claims that the trial court erred in denying its motion for directed verdict at the close

of the evidence because Randel failed to prove that the City owned or had exclusive

control and possession over the roadway where Randel's accident occurred and thus

failed to prove that the City waived sovereign immunity pursuant to section

537.600.1(2).5 We agree.

         We review the denial of a motion for a directed verdict de novo to determine

whether a submissible case was made. Ellison v. Fry, 437 S.W.3d 762, 768 (Mo. banc

2014). "A case may not be submitted unless each and every fact essential to liability is

predicated on legal and substantial evidence." Id. In making that determination, "we

view the evidence and all reasonable inferences from it in the light most favorable to the

plaintiff and disregard all contrary evidence." Kerr v. Vatterott Educ. Ctrs., Inc., 439
S.W.3d 802, 809 (Mo. App. W.D. 2014). If at least one element of the plaintiff's case is



         4
            In addition to its first point on appeal, the City argues: (i) that the trial court erred in failing to grant a new
trial because the jury instructions permitted a roving commission to determine whether the roadway was the City's
property and in a dangerous condition; (ii) that the trial court erred in failing to reduce the judgment to reflect
Randel's settlement with the Commission; and (iii) that the trial court abused its discretion in refusing to sanction
Randel's counsel for taking inconsistent positions about whether the City and the Commission were joint tortfeasors,
an argument that relates to the City's claim that the judgment should have been reduced by the settlement between
Randel and the Commission. Because the City's first point on appeal is dispositive, the remaining points on appeal
are rendered moot and need not be discussed.
          5
            The City advanced three specific arguments in support of this contention: (i) that KCPD officers are not
agents of the City, and as a result, their acts or omissions cannot constitute the City's exercise of exclusive
possession and control of any roadway; (ii) that even if KCPD officers are agents of the City, the officers were not
exercising exclusive possession and control of the entrance ramp because MoDOT was also exercising possession
and control of the entrance ramp; and (iii) that pursuant to the Missouri Constitution and state statutes, the
Commission exercises exclusive jurisdiction and control over the state highway system to the exclusion of any other
public entity as a matter of law. Because we generally conclude that Randel failed to establish that the City had the
requisite ownership of, or exclusive control or possession over, the property in question, we need not further address
these specific arguments.

                                                              5
not supported by the evidence, then a directed verdict is appropriate, and we will reverse.

Ellison, 437 S.W.3d at 768.

       Sovereign immunity protects government entities from tort liability. Benson v.

Kansas City Bd. of Police Comm'rs, 366 S.W.3d 120, 124 (Mo. App. W.D. 2012).

Section 537.600.1 provides: "Such sovereign or governmental tort immunity as existed at

common law in this state prior to September 12, 1977, except to the extent waived,

abrogated or modified by statutes in effect prior to that date, shall remain in full force and

effect . . . ." The statute describes two exceptions to sovereign immunity, one of which is

applicable to this case. Sovereign immunity is waived for:

       Injuries caused by the condition of a public entity's property if the plaintiff
       establishes that the property was in dangerous condition at the time of the
       injury, that the injury directly resulted from the dangerous condition, that
       the dangerous condition created a reasonably foreseeable risk of harm of
       the kind of injury which was incurred, and that either a negligent or
       wrongful act or omission of an employee of the public entity within the
       course of his employment created the dangerous condition or a public
       entity had actual or constructive notice of the dangerous condition in
       sufficient time prior to the injury to have taken measures to protect against
       the dangerous condition.

Section 537.600.1(2) (emphasis added). As the plaintiff, Randel bore the burden to plead

and prove the City's waiver of sovereign immunity. Maune ex rel. Maune v. City of

Rolla, 203 S.W.3d 802, 804 (Mo. App. S.D. 2006).

       Here, the "dangerous condition" about which Randel complains is the presence of

hydraulic fluid on the roadway. It is uncontested that this "dangerous condition" existed

and contributed to cause Randel's injuries. It is uncontested that the property where the

spill and the accident occurred is a part of the state highway system and is thus property


                                              6
owned by the Commission and not the City. It is also uncontested that it was a MoDOT

employee, and not a City employee, who created the dangerous condition.                Randel

nonetheless argues that the City was "a public entity [with] actual or constructive notice

of the dangerous condition in sufficient time prior to the injury to have taken measures to

protect against the dangerous condition." (Emphasis added.) If we assume, arguendo,

and without deciding, that KCPD's knowledge of the spill is chargeable to the City, then

it is hard to argue that the City was not "a public entity" with notice of the spill in time to

take measures to protect against the spill prior to Randel's accident.

       However, our courts have construed the phrase "a public entity" in this context,

and have held that the phrase "a public entity" is not different from "the public entity"

otherwise referred to throughout section 537.600.1(2). In Claspill v. State Division of

Economic Development, 809 S.W.2d 87, 88 (Mo. App. W.D. 1991), a plaintiff sued a

public entity claiming the public entity's employees contributed to cause a dangerous

condition on property owned by another public entity. On appeal from dismissal based

on sovereign immunity, the plaintiff argued that under section 537.600.1(2), "it is not

necessary that the dangerous condition of land created by a public entity's employees be

owned or occupied by the same public entity as that for which the negligent employees

are employed. . . . [S]uch land may be occupied by any public entity." Id. This Court

disagreed and held that "the legislature was grammatically correct in its use of 'a' and 'the'

and that the public entity mentioned in [section 537.600.1(2)] remains the same public

entity throughout."     Id. at 89 (emphasis added).         Thus, the public entity whose

employees create a dangerous condition or fail to protect from a dangerous condition

                                              7
must be the same public entity referred to by the phrase "a public entity's property," and

thus the same public entity on whose property the dangerous condition exists. Id.

       As such, the threshold question which must first be addressed when a public entity

is sued for injuries resulting from a dangerous condition on property is whether the

property is the public entity's property. Summitt v. Roberts, 903 S.W.2d 631, 635 (Mo.

App. W.D. 1995) (claim "fails on a threshold question" because property where plaintiff

was injured "belongs to neither" public entity); see also Spielvogel v. City of Kansas City,

302 S.W.3d 108, 112 (Mo. App. W.D. 2009); Thomas v. Clay Cnty. Elec. Bd., 261
S.W.3d 574, 578-80 (Mo. App. W.D. 2008).

       The phrase "a public entity's property" plainly includes property owned by a

public entity. Claspill, 809 S.W.2d at 89 (holding that "a public entity's property" refers

to the public entity that "owns" the property where a dangerous condition exists); Dorlon

v. City of Springfield, 843 S.W.2d 934, 938 (Mo. App. S.D. 1992) (holding that

"[i]njuries caused by the condition of a public entity's property . . . , clearly refers to

ownership of a property interest which allows a public entity to control the property").

Here, as we have already noted, the uncontested evidence established that the

Commission owns the property where Randel's accident occurred. Thus, the property

was not the City's property pursuant to section 537.600.1(2) on the basis of "ownership."

       Randel concedes this point.      Randel argues, however, that "a public entity's

property" also includes property a public entity does not own, but as to which the public

entity exercises "exclusive control and possession." Missouri cases do indeed hold that

where a public entity exercises "exclusive control and possession" over property, the

                                             8
property will be viewed as "a public entity's property" for purposes of section

537.600.1(2). However, this precedent actually demonstrates that Randel's evidence was

insufficient to establish that the City had "exclusive control and possession" of the

Commission's property.

       In James v. Farrington, 844 S.W.2d 517, 517-18 (Mo. App. W.D. 1992), a county

election board rented a privately owned church for use as a polling place pursuant to a

written contract. A voter was injured inside the polling place during the time the election

board had possession of the premises. Id. at 518. The question framed was whether "a

church that rented space to an election board as a polling place constitutes a public

entity's property."   Id.   Noting that "[s]ection 115.117, RSMo permits an election

authority to 'contract for the rental of a suitable polling place,'" and that "[s]ection

115.409, RSMo states that only election authority personnel, election judges, watchers

and challengers or law enforcement officials at the request of election officials who were

in the line of duty, and registered voters 'shall be admitted to the polling place,'" this

Court concluded that:

       Not only statutorily but by necessity the Board must have the ability to
       control the voting area and the entrance and exit to the actual point of
       voting. Therefore, the Board had both the statutory authority and the
       actual ability to monitor the polling place, exclude unauthorized persons
       and generally, exercise control over the [church] and the entrance, during
       the election proceedings.

Id. at 519-20 (emphasis added). This Court then explored whether "control" of this

nature, created by a written contract authorized by statute, falls within the intended




                                            9
meaning of the phrase "a public entity's property" as used in section 537.600.1(2). Id. at

520. This Court held:

       A determination that the Board had possession or control of the polling
       place does not end the inquiry for purposes of establishing an exception to
       sovereign immunity. Defendants assert that the "public entity's property"
       should be narrowly construed to include only that property which is owned
       by a public entity, regardless of the control it may exert over such property.
       Our research has not found any Missouri cases which have considered
       whether the public entity must hold fee simple title in the property in order
       for this exception to apply. Even though strict construction of statutory
       provisions waiving sovereign immunity is required, it is also true that
       words in statutes are to be considered in their plain and ordinary meaning in
       order to ascertain the intent of the lawmakers. The statute refers to "a
       public entity's property" and the definition of property suggests more than a
       fee simple ownership. Webster's New Collegiate Dictionary defines
       property as "something owned or possessed."

       Under the facts of the present case, a definition of the term "public entity's
       property" includes the exclusive control and possession of a polling place.

Id. (citations omitted); see also Tillison v. Boyer, 939 S.W.2d 471, 473 (Mo. App. E.D.

1996) (holding that property of a public entity "includes having exclusive control and

possession of . . . property").

       Following Farrington, our courts have explored the contours of "exclusive control

and possession" on several occasions. In Rell v. Burlington Northern Railroad Co., the

Eastern District held that a county had not waived its sovereign immunity in connection

with an alleged dangerous condition "at" or "near" the intersection of a county road with

privately owned railroad tracks. 976 S.W.2d 518, 522 (Mo. App. E.D. 1998), abrogated

on other grounds, Joel Bianco Kawasaki Plus v. Meramec Valley Bank, 81 S.W.3d 528

(Mo. banc 2002). The Court affirmed dismissal of the claim against the county noting:



                                            10
       Whatever County's interest in the railroad crossing, it cannot be said that it
       was one under which County enjoyed exclusive control and possession.
       Indeed, Driver acknowledged in his Petition that the railroad tracks and
       easement property adjacent thereto belonged to Railroad, not County.
       Therefore, County is immune from liability for any dangerous condition
       alleged to exist "at" the intersection of a county road and the privately
       controlled railroad tracks or for their failure to warn thereof.

Id. at 521-22. In short, the county's mere ability to warn about, or to otherwise take

action to protect from, a dangerous condition on privately owned property did not

constitute "exclusive control and possession" for purposes of waiver of sovereign

immunity. Id. at 521.

       In State ex rel. Division of Motor Carrier & Railroad Safety v. Russell, 91 S.W.3d
612, 614-15 (Mo. banc 2002), a state agency "created for the purpose of administering

regulatory and supervisory powers relating to transportation activities, specifically the

supervision and maintenance of railroad crossings," sought a writ of prohibition to

prevent pursuit of a wrongful death lawsuit arising out of a death at a privately owned

railroad crossing. The Supreme Court made its preliminary writ absolute, and its holding

is instructive:

       It is . . . uncontested that the relator does not own the road, crossing, tracks,
       or transmission lines at the [railroad] crossing. The controlling issue is the
       question of whether the railroad crossing . . . can be considered "property"
       of the relator for the purposes of waiving sovereign immunity despite the
       fact that it does not own the property.

       If the crossing is not "property" of the relator, then it cannot be subject to
       suit under the dangerous condition waiver. If the crossing is considered the
       "property" of the relator, the relator is still not liable for failure to perform
       an intangible act. Failure to perform an intangible act, whether it be failure
       to supervise or warn cannot constitute a dangerous "condition" of the
       "property" for purposes of waiving sovereign immunity. A physical defect


                                              11
       in the sovereign's property and injuries directly stemming from that defect
       will subject the sovereign to tort liability.

       For a dangerous condition waiver of sovereign immunity to apply, the
       dangerous condition must "describe, define, explain, denote or reference
       only and exclusively the physical defects in, upon and/or attending to
       property of the public entity." In order for property to be considered that
       of the sovereign for the purpose of waiver [of] immunity under section
       537.900.2 [sic], the sovereign must have exclusive control and possession
       of that property. Privately owned property that is merely regulated by a
       government agency or entity is not "public property" and, accordingly, is
       not within the statutory exception to sovereign immunity.

       The relator does not own, nor have exclusive control or possession of the . .
       . railroad crossing. It acts in a supervisory or regulatory role over the
       crossing, as it does each of the state's railroad crossings, with the purpose of
       ensuring that all crossings are safe. Accordingly, the unfortunate accident
       that occurred at this individual crossing, which is not owned, controlled, or
       possessed by the relator does not subject it to suit under the dangerous
       condition waiver of sovereign immunity.

Id. at 616 (emphasis added) (citations omitted).

       Finally, in Thomas v. Clay County Election Board, this Court reversed the grant of

summary judgment in favor of a county election board which rented private property for

an election because the trial court did not apply the correct legal test for waiver of

sovereign immunity. 261 S.W.3d at 580.         This Court held that "[t]he appropriate

question is whether the Board exercised possession and control rising to the level of an

ownership interest over the area where [the plaintiff] fell." Id.

       Collectively read, although the aforesaid precedent recognizes that a public entity's

control and possession of privately owned property can rise to the functional equivalent

of ownership as to constitute "a public entity's property" under section 537.600.1(2), the

factual scenarios supporting the finding are narrow.


                                             12
       In fact, proof that a public entity exercised "exclusive control and possession" over

property owned by another public entity is arguably even more difficult to establish. In

Claspill, the court concluded that a public entity alleged to have some ability to control,

but that does not own, another public entity's property has not waived sovereign

immunity. 809 S.W.2d at 89. "[T]he legislature did not so broadly expand the waiver of

sovereign immunity so as to make all public entitles liable for conditions on other public

entities' lands over which they have some control." Id.

       In Dorlon, the Southern District found a city had waived sovereign immunity for a

dangerous condition on a sidewalk it owned, but the board of regents for a university

which held a possible reversionary interest in the property had not. 843 S.W.2d at 939.

       Maintenance of a sidewalk dedicated to the City is not an activity required
       to be carried out by the Regents. That duty is expressly delegated to the
       City after dedication and acceptance of the property is complete. The City
       concedes "[t]he general rule is that the municipality has a nondelegable
       duty to maintain the improved public right-of-way as a result of accepting
       the dedication to the public of the right-of-way.

       Section 82.190, RSMo 1986, vests the City with "exclusive control over its
       public highways, streets, avenues, alleys and public places," and the City
       does not dispute its authority to control the sidewalk in question. The
       Regents have no right or obligation to control or maintain the sidewalk
       regardless of their reversionary property interests.

Id. at 938-39 (citation omitted).

       In Summitt, a student was struck by a car while crossing a state highway adjacent

to a school. 903 S.W.2d at 633. The student sued the Commission, the City of Grain

Valley, and the School District. Id. Her petition acknowledged that the highway was a

state highway owned by the Commission, but she alleged that the city and the school


                                            13
district also "jointly possessed" that portion of the state highway running through the city

limits and in front of the school and thus waived sovereign immunity for the dangerous

condition of the roadway given the absence of a crosswalk or appropriate signage. Id. at

633-35. This Court affirmed summary judgment in favor of the city and the school

district on the basis of sovereign immunity, noting that "[n]either the School District nor

the City had exclusive control or possession of the property at issue, AA Highway, [sic]

the [Commission] does." Id. at 635. Thus, the plaintiff's assertion "that the property was

also jointly possessed by the City and the School District in addition to the [Commission]

is simply not tenable."6 Id. In reaching this conclusion, this Court cited to section

227.210 which provided at the time that:

         The state highways as designated in section 227.020 shall be under the
         jurisdiction and control of the commission . . . .

Id. It also noted that "section 227.030.1 provides that construction and maintenance of

the highway system, and all work incidental to that system, is under the general

supervision and control of the [Commission]." Id.

         Summitt relied heavily on Crofton v. Kansas City, 660 S.W.2d 709 (Mo. App.

W.D. 1983). Crofton explored the effect of Chapter 227 on the legal obligation owed by

a public entity other than the Commission over property that is a part of a state highway

system. In Crofton, this Court held that the effect of the combination of provisions of the



         6
          Randel has not argued that "a public entity's property" as used in section 537.600.1(2) should be construed
to permit two public entities (the one who owns the property and another with an argued right or opportunity to
control and possess the property) to waive sovereign immunity and thus to bear joint responsibility for the same
accident or injury. Randel has only argued that they City assumed "exclusive control and possession" of the
property where Randel was injured to the exclusion of the Commission.

                                                         14
Missouri Constitution7 and state statutes addressing the state highway system and the

authority and jurisdiction of the Commission "was to abolish local responsibility for state

highways and vest that responsibility in the State Highway Commission." 660 S.W.2d at

713. Summitt's discussion of Crofton is instructive:

       In Crofton the issue was whether the City of Kansas City owed a duty of
       care to plaintiffs who were injured as a result of an automobile accident on
       U.S. Highway 50 where the evidence established that at the time of the
       accident U.S. 50 was built, owned and maintained by the MHTC. [660
       S.W.2d at 710.] Plaintiffs argued that the city had joint or mutual control
       over the state highway. The court found that the city owed no duty to
       plaintiffs, reasoning that even if the city claimed power and authority over
       the section of U.S. 50 in question the city would be wrong because,
       "[a]ppellant-city has no authority or power to vest itself with any powers or
       authority not granted to it by the state." Id. at 717.

903 S.W.2d at 635.

       In Ford v. Cedar County, 216 S.W.3d 167, 168 (Mo. App. S.D. 2006), a

motorcyclist was fatally injured when he lost control of his motorcycle on a county road

and left the roadway. The survivors filed a wrongful death action against the county. Id.

They alleged that the county failed to warn of the dangerous condition of the road and

failed to post a speed limit sign in the area of the accident. Id. at 169. On appeal, the

Southern District affirmed the grant of summary judgment on the basis of sovereign


       7
           Article IV, section 29 of the Missouri Constitution provides, in pertinent part, as follows:

       The highways and transportation commission shall be in charge of the department of
       transportation. . . . The highways and transportation commission (i) shall have authority over the
       state highway system; (ii) shall have authority over all other transportation programs and facilities
       as provided by law, including, but not limited to, aviation, railroads, mass transportation, ports,
       and waterborne commerce; and (iii) shall have authority to limit access to, from and across state
       highways and other transportation facilities where the public interests and safety may require. All
       references to the highway commission and the department of highways in this constitution and in
       the statutes shall mean the highways and transportation commission and the department of
       transportation.

                                                          15
immunity because a special road district created and authorized by state statute had

exclusive jurisdiction and control over the roadway where the accident occurred. Id. at

171. The court held that "[a] public entity cannot be subject to suit for a dangerous

condition which exists on property under the control of another public entity."8 Id.

        Similarly, in Vonder Haar v. Six Flags Theme Parks, Inc., 261 S.W.3d 680, 683

(Mo. App. E.D. 2008), a passenger was injured and his family was killed in a car accident

on Interstate 44 while traveling to a theme park. Evidence showed that traffic congestion

was common at the Interstate 44 exit ramp leading to the theme park, and on the day of

the accident, traffic was backed up onto Interstate 44. Id. at 683-84. Nearly a mile

before the exit ramp, the car carrying the passenger and his family collided with a car

stopped in front of them and careened into moving traffic before being broadsided by a

tractor trailer. Id. at 683. The accident took place within the city limits of Eureka, and

the city was using its police officers to direct traffic on the exit ramp at the time of the

accident. Id. at 688. The passenger sued the city of Eureka for personal injuries and

wrongful death. Id. at 684. Eureka was granted summary judgment on the basis of

sovereign immunity. Id. On appeal, the passenger contended "that [the Commission's]

ownership and control of the roadways do not preclude application of the waiver

[pursuant to section 537.600.1(2)] against Eureka because the city still maintained

sufficient control to take precautionary measures, such as the use of city police to direct

        8
           The court did note that Ford failed to properly respond to the County's motion for summary judgment and
that the affidavits and exhibits upon which Ford wished to rely to establish the County's control over the location
where the accident occurred were thus not properly before the court. Ford, 216 S.W.3d at 171-72. Thus, we do not
read Ford to hold that, as a matter of law, a public entity can never be subject to suit for a dangerous condition
which exists on property owned by another public entity. See, e.g., Phelps v. City of Kansas City, 371 S.W.3d 909,
916-20 (Mo. App. W.D. 2012).

                                                        16
traffic at the intersections." Id. at 688 (emphasis added). The Eastern District disagreed.

"'Our state constitution and statutes vest exclusive control, dominion, power, and

jurisdiction over [the state highways] in the [Commission].'" Id. (quoting Crofton, 660

S.W.2d at 717; citing MO. CONST. art. IV, sections 29, 31; sections 227.030, 227.210).

       We are not suggesting that a public entity can never "exclusively control and

possess" property that is owned by another public entity. However, because ownership

already renders property "a public entity's property" for purposes of waiver of sovereign

immunity under section 537.600.1(2), our cases do suggest that the evidence required to

establish that a public entity has assumed "exclusive control and possession" over

property to the exclusion of the public entity owner will be necessarily demanding.

       On this point, it is worthy of note that the State is afforded the Constitutional

authority to delegate maintenance duties to a municipality by contract. Article IV,

section 31 of the Missouri Constitution provides, in relevant part:

       The commission may enter into contracts with cities, counties or other
       political subdivisions for and concerning the maintenance of, and regulation
       of traffic on any state highway within such cities, counties or subdivision.

Such a maintenance contract may be used to establish that the State has relinquished its

duties and obligations over state highways to another public entity. Crofton, 660 S.W.2d

at 717 (holding that "[o]ur state constitution and statutes . . . vest exclusive control,

dominion, power, and jurisdiction over [state highways] in the [Commission]," and

observing that "no maintenance agreement between appellant-city and the

[Commission] which permissibly would create an exception to the duty of the

[Commission], and which would place a non-delegable duty on appellant-city" had been

                                            17
entered). A maintenance agreement of the nature authorized by Article IV, section 31 of

the Missouri Constitution would be highly analogous to the lease agreement authorized

by statute in Farrington.

        Here, Randel's evidence established only that KCPD9 responded to the scene of

the dangerous condition created by Commission employees on the Commission's

property and told the MoDOT workers who caused the dangerous condition that they

could leave. At best, Randel's evidence established that KCPD had the opportunity to

regulate traffic in the area of the dangerous condition created by the Commission, and

thus an opportunity to warn Randel of the hazard which caused her accident. This

evidence does not, however, rise to the factual circumstances envisioned by Farmington,

Rell, and State ex rel. Div. of Motor Carrier as essential to establishing "exclusive control

and possession." And the opportunity to warn or to prevent injury is indistinguishable

from the factual circumstances involved in Claspill, Dorlon, Summit, Ford, and Vonder

Haar, where a waiver of sovereign immunity based on "exclusive control and

possession" was not established.

        In summary, though KCPD may have failed to take reasonable actions to protect

from the dangerous condition on the Commission's property, the property was neither

owned by the City nor under the "exclusive control and possession" of the City. Thus,

KCPD's acts or omissions, even if chargeable to the City (a point in contention we need


        9
          As previously noted, we acknowledge, but need not address, that the City vehemently contests attribution
of KCPD conduct to it as the City argues that KCPD personnel are not the City's agents. We do not intend by our
discussion of Randel's evidence to presume a resolution of this contested issue. Because we otherwise conclude that
Randel did not make a submissible case of waiver of sovereign immunity, the issue of agency is one we simply need
not resolve.

                                                        18
not resolve), are protected by sovereign immunity. As evidenced by the verdict director

tendered by Randel to the jury, the acts or omissions are in the nature of a failure to warn,

acts that cannot waive sovereign immunity with respect to a dangerous condition on

property unless it can be established, as a threshold matter, that the property was owned

by the City or exclusively controlled and possessed by the City as to rise to the level of an

ownership interest supplanting the ownership interest of the Commission in the property.

State ex rel. Div. of Motor Carrier, 91 S.W.3d at 616 (holding that if property "is not

'property' of the [public entity], then [the public entity] cannot be subject to suit under the

dangerous condition waiver").

       Because Randel's evidence did not establish that the City owned or assumed

"exclusive control and possession" of the property where Randel's accident occurred, the

trial court erred in failing to grant the City's motion for directed verdict at the close of the

evidence on the basis of sovereign immunity. See Ellison, 437 S.W.3d at 768.

                                         Conclusion

       The trial court's judgment in favor of Randel and against the City is reversed. We

exercise our authority pursuant to Rule 84.14 to "give such judgment as the court ought

to give," and enter judgment in favor of the City and against Randel.



                                            __________________________________
                                            Cynthia L. Martin, Judge


All concur



                                              19